IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 00-50261
                        Conference Calendar



OSCAR MCBRIDE, JR.,

                                         Plaintiff-Appellant,

versus

TEXAS BOARD OF PARDONS AND PAROLE,

                                         Defendant-Appellee.

                       --------------------
          Appeal from the United States District Court
                for the Western District of Texas
                     USDC No. A-00-CV-157-JN
                       --------------------
                         October 17, 2000

Before SMITH, BARKSDALE, and BENAVIDES, Circuit Judges.

PER CURIAM:*

     Oscar McBride, Jr., Texas prisoner #397508, appeals from the

dismissal of his hybrid complaint, which raised both 42 U.S.C.

§ 1983 and habeas claims.   The district court dismissed the

complaint without prejudice for failure to state a claim under 28

U.S.C. § 1915(e).

     McBride fails to address the district court’s grounds for

dismissal, and he fails to identify any error in the district


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 00-50261
                                -2-

court’s analysis.   McBride’s failure to identify any error in the

district court’s legal analysis or its application to his lawsuit

“is the same as if he had not appealed that judgment.”   Brinkmann

v. Dallas County Deputy Sheriff Abner, 813 F.2d 744, 748 (5th

Cir. 1987).

     McBride’s appeal is without merit and therefore frivolous.

See Howard v. King, 707 F.2d 215, 219-20 (5th Cir. 1983).

Because the appeal is frivolous, it is DISMISSED.   See 5TH CIR.

R. 42.2.   The dismissal of this appeal as frivolous counts as a

strike against McBride for purposes of § 1915(g).   See Adepegba

v. Hammons, 103 F.3d 383, 387-88 (5th Cir. 1996).   We caution

McBride that once he accumulates three strikes, he may not

proceed in forma pauperis in any civil action or appeal filed

while he is incarcerated or detained in any facility unless he is

under imminent danger of serious physical injury.   See § 1915(g).

     APPEAL DISMISSED; SANCTION WARNING ISSUED.